    Case 1:19-cv-02379-KBJ Document 1-30 Filed 08/07/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                               Exhibit DD
         Case 1:19-cv-02379-KBJ Document 1-30 Filed 08/07/19 Page 2 of 3



                                     THE WHITE HOUSE
                                         WASHINGTON



                                          June 4, 2019


The Honorable Jerrold Nadler
Chairman
Committee on the Judiciary
United States House of Representatives
Washington, DC 20515

Dear Chairman Nadler:

       I write in reference to subpoenas issued by the Committee on the Judiciary (the
"Committee") on May 21, 2019 to Annie Donaldson Talley and Hope Hicks, which request the
production of documents by 10:00 a.m. on Tuesday, June 4.

        The subpoenas seek documents related to matters that were subjects of the investigation
conducted by Special Counsel Robert S. Mueller, III. Those documents include White House
records that remain legally protected from disclosure under longstanding constitutional principles,
because they implicate significant Executive Branch confidentiality interests and executive
privilege. Because Ms. Talley and Ms. Hicks do not have the legal right to disclose the White
House records to third parties, I would ask that the Committee direct any request for such records
to the White House, the appropriate legal custodian.

        As part of the same investigation, the Committee issued a subpoena to Attorney General
William P. Barr on May 1, 2019, essentially seeking access to all infonnation developed by the
Special Counsel in the course of his investigation. We understand that the Committee recently
proposed to narrow that subpoena to address the materials of the greatest interest to its
investigation, and that the Department of Justice ("Department") has indicated a willingness to
discuss a process by which the Depmiment could accommodate the Committee's requests, in a
manner consistent with the law and the confidentiality interests of the Executive Branch. We hope
that these discussions between the Committee and the Department will result in a reasonable
accommodation of the Committee's requests and the Executive Branch's confidentiality interests.

        Because the outcome of the negotiations between the Committee and the Department may
potentially resolve this matter, we suggest deferring any discussions, if necessaty, with the White
House until the accommodation process with the Department is complete. Needless to say, the
White House records at issue involve significant Executive Branch confidentiality interests, and
the ongoing accommodation process with the Depatiment may satisfy the Committee's
infonnational needs. Accordingly, Acting Chief of Staff to the President Mick Mulvaney has
directed Ms. Talley and Ms. Hicks not to produce documents in response to the Committee's May
21 subpoenas that relate in any way to the White House. The Department is aware of and concurs
with this legal position.
        Case 1:19-cv-02379-KBJ Document 1-30 Filed 08/07/19 Page 3 of 3

The Honorable Jenold Nadler
Page2

       Thank you for your attention to this matter. Please do not hesitate to contact me if you
have any questions.

                                           Sincerely,




                                            at A. Cipollone
                                           Counsel to the President

cc:    The Honorable Doug Collins, Ranking Member
